COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      RSL Funding, LLC v. Gregory S. Everett, The Prudential Insurance
                          Company of America and PRUCO Assignment Corporation

Appellate case number:    01-11-01070-CV

Trial court case number: 0941386A

Trial court:              11th District Court of Harris County

        The above-referenced appeal is stayed due to bankruptcy. See 11 U.S.C. § 362(a) (2011)
(automatic stay in bankruptcy). Accordingly, the appeal is suspended. See TEX. R. APP. P. 8.1,
8.2 (state rule independently suspending appeal affected by bankruptcy stay). The Court will
take no further action in the appeal other than to receive and hold with the other papers in the
appeal any documents tendered during the period of suspension. A document filed by a party
while the appeal is suspended will be deemed filed on the same day, but after, the Court
reinstates or severs the appeal and will not be considered ineffective because it was filed while
the appeal was suspended. TEX. R. APP. P. 8.2.

        Unless a party successfully moves for reinstatement or severance, the Court will show the
appeal as an inactive case on the Court’s docket. See TEX. R. APP. P. 8.3. The parties should
notify the Court as soon as the bankruptcy stay is no longer in effect. See 11 U.S.C. § 362(c). A
request to lift the bankruptcy stay must be directed to the bankruptcy court. See 11 U.S.C.
§.362(d)–(g).

       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                    Acting individually     Acting for the Court


Date: November 16, 2012